BLUE, Acting Chief Judge.
Ralph Williams, Jr., appeals the trial court’s summary denial of his public records request seeking a copy of the order imposing his habitual offender sentence and copies of the documents showing his qualifying convictions. The State concedes that Williams is entitled to copies of these documents under chapter 119, Florida Statutes (1997). See Smith v. State, 696 So.2d 814 (Fla. 2d DCA 1997). Accordingly, we reverse with directions for the trial court to produce the records or enter an order stating the legal reasons for denying Williams’ public records request.
Reversed and remanded with directions.
FULMER and DAVIS, JJ., Concur.